Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00716-CV

                        Maria SANCHEZ d/b/a Progressive Painters,
                                     Appellant

                                               v.

                        Michael SCHROECK and Rebecca Schroeck,
                                     Appellees

                     From the 33rd District Court, Burnet County, Texas
                                   Trial Court No. 38284
                      Honorable Guilford L. Jones, III, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause REMANDED to the trial court for further proceedings.

      It is ordered that appellant recover her costs of appeal from appellees.

      SIGNED June 26, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice